FILED
                              NOT FOR PUBLICATION                             SEP 23 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOSE MAURICIO IRAETA,                             No. 08-73888

               Petitioner,                        Agency No. A200-048-877

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Jose Mauricio Iraeta, a native and citizen of El Salvador, petitions pro se for

review of the Board of Immigration Appeals (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review de novo

questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except

to the extent that deference is owed to the BIA’s determination of the governing

statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004).

We review for substantial evidence factual findings. Zehatye v. Gonzales, 453

F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

       We reject Iraeta’s claim that he is eligible for asylum and withholding of

removal based on his anti-gang political opinion or membership in a particular

social group. See Ramos-Lopez v. Holder, 563 F.3d 855, 860-62 (9th Cir. 2009)

(holding that young Salvadoran men who are recruited by gangs and refuse to join

is not a social group, and refusal to join gangs is not a political opinion);

Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (“[t]he Real ID Act

requires that a protected ground represent ‘one central reason’ for an asylum

applicant’s persecution”).

      Iraeta failed to set forth any substantive argument regarding the agency’s

denial of his CAT claim. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th

Cir. 1996) (issues not supported by argument are deemed waived).

      Finally, Iraeta’s contention that both the IJ and BIA failed to consider

evidence fails, because he has not overcome the presumption that the agency


                                            2                                    08-73888
reviewed the record. See Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir.

2006). Accordingly, his due process claim fails. See Lata v. INS, 204 F.3d 1241,

1246 (9th Cir. 2000) (requiring error for due process violation).

      PETITION FOR REVIEW DENIED.




                                          3                                08-73888